EXAMINER’S COMMENTS
Response to Amendment
The following is in response to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on October 28, 2021.  The submission includes an After Final amendment, which has been fully considered and entered.  An updated search was performed for the amendment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
With respect to Claims 3 and 10, each of these independent claims were indicated as being allowed in the previous office action.
With respect to Claim 1, the amendment now recites numerous “shaping rods” throughout the claim.  This specific feature, in combination with the remaining limitations of Claim 1, are not taught by the prior art.  In the previous office action, Hoff was applied to Claim 1 where the claimed “shaping dowels” were read as grooves 208.  However, these grooves cannot be shaping rods and Hoff does not teach any “shaping rods” as recited in its entirety of Claim 1.  Furthermore, the applicants’ remarks [pages 5 to 7] of the submission have been fully incorporated by reference herein.
Accordingly, Claims 1 through 10 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                              L